Response to Arguments
	The amendment was minor and merely formatting.  The amendment was entered since it did not change or narrow the scope of the claim.  The cited prior arts still read on the amendment based on the following reasons.
Applicant argues that Jin does not teach “acquires information regarding a second RAN and its available frequencies.”
The examiner notes that the specifics of the information (second ran and available frequencies) that are being received/acquired are considered as non-functional descriptive material not carrying patentable weight. See MPEP 2111.05.
However, for compact prosecution purpose, the limitation was also addressed. 
The examiner submits that Jin does teach acquiring a second RAN (see excerpts below).  Jin teaches at step S301, the MME receives congestion information that is of a RAN and that is sent by the RCAF ([0075]).    And the congestion information subscription request includes identifiers of all the RANs managed by the MME ([0014]; At S3011, the MME sends a message of a congestion information subscription request to the RCAF, where the message may include identifiers (ID) of all eNB s/cells managed by the MME [0082]).  Thus, the MME acquired/received congestion information which include at least one second RAN.
At step S302, the MME configures an RFSP of UE based on the congestion information of the RAN ([0076]). Then the MME uses congestion information containing congestion statuses of all eNBs/cells managed by the MME, then dynamically adjusts the RFSP of the UE and controls camping of the user to adjust network congestion 
	Gao was also added to show the teaching of acquiring available frequencies ([0033] “The enhanced coexistence manager (eCM) provides a higher layer centralized coordinator to manage all LTE/LTE-A systems operating in unlicensed frequency bands in a macro cell. The eCM can be deployed in the core network of the an LTE-A wireless network (i.e. mobility management entity MME)...” [0034]”… a coexistence enabler (CE) 136 which determines which frequency bands are available for use by a network (such as a MME) or a user device. The enhanced CM can determine if any unlicensed frequency spectrum in available, such as the ISM frequency bands (i.e. 315 - 470 MHz, 868-870 MHz, 902-928 MHz) or the 2.4 GHz frequency band. Information can also be shared with other coexistence managers 138.” (i.e., recall that the Co-existence manager can be an MME, thus the frequency information can be shared among MMEs in a different RAT-see 0035)).
Therefore, the combination of Jin and Gao teaches the alleged missing limitation of “acquires information regarding a second RAN and its available frequencies.”

As shown in the following excerpts, Jin teaches the acquiring of a second RAN information from the congestion information.  Then the MME uses the RFSP of the UE based on a location of the UE, the congestion information of the RAN by which the UE is served.

[0014] In one embodiment, before the receiving, by the MME, congestion information that is of a RAN and that is sent by an RCAF, the method further includes: sending, by congestion information subscription request includes identifiers of all the RANs managed by the MME; and receiving, by the MME, a message that is sent by the RCAF and that is used to respond to the subscription request.
 [0017] Further, the configuring, by the network device, an RFSP of UE based on the congestion information of the RAN includes: selecting, by the MME from the second RUCI report based on the identifier of the UE, congestion information of a RAN by which the UE is served; and configuring, by the MME, the RFSP of the UE based on a location of the UE, the congestion information of the RAN by which the UE is served, and subscription information of the UE. 
[0018] In one embodiment, before the receiving, by the MME, congestion information that is of a RAN and that is sent by an SCEF, the method further includes: receiving, by the SCEF, a service request sent by an application program, where the service request includes location information of the UE; determining, by the SCEF based on the location information of the UE, a RAN list in which the UE is located, where RANs in the RAN list are all the RANs specified by the SCEF; sending, by the SCEF, a message of a congestion information subscription request to the RCAF, where the message of the congestion information subscription request includes the identifiers of all the RANs specified by the SCEF; and receiving, by the SCEF, the second RUCI report sent by the RCAF.
  [0071] For example, the network device may also receive congestion information that is on a RAN side and that is reported by another network element. For example, the MME may receive congestion information that is on a RAN side and that is reported by an SCEF. 
   [0074] As shown in FIG. 3, a process in which the MME obtains congestion information on a RAN side by using an RCAF and dynamically configures an RFSP/SPID by using the information and that is provided in this embodiment includes the following operations: 
   [0075] S301. The MME receives congestion information that is of a RAN and that is sent by the RCAF. 
   [0076] S302. The MME configures an RFSP of UE based on the congestion information of the RAN. 
   [0082] S3011. The MME sends a message of a congestion information subscription request to the RCAF, where the message may include identifiers (ID) of all eNB s/cells managed by the MME.